   Case 2:20-cv-00541-MHT-CSC Document 6 Filed 08/18/20 Page 1 of 1




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


JULIAN WATSON,                    )
                                  )
     Plaintiff,                   )
                                  )         CIVIL ACTION NO.
     v.                           )          2:20cv541-MHT
                                  )               (WO)
JEFFERSON S. DUNN,                )
et. al.,                          )
                                  )
     Defendants.                  )

                                ORDER

    Upon       consideration     of      plaintiff’s      motion      to

withdraw (doc. no. 4), which the court construes as a

notice    of    dismissal     pursuant     to    Fed.    R.   Civ.    P.

41(a)(1)(A)(i),     it   is    ORDERED    that    this    lawsuit     is

dismissed in its entirety without prejudice, with no

costs taxed.

    This case is closed.

    DONE, this the 18th day of August, 2020.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
